DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, including claims 1, 3-10, and 19-20, in the reply filed on 7/11/22 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown it would be a “serious burden” to perform a complete search and examination on all of the claims as originally filed or alternatively, on more than just Group I but less than all of the originally filed claims.  This is not found persuasive wherein paragraph 5 of the Office action mailed 5/11/22 lists the reasons there would be a serious search and examination burden if restriction were not required including the inventions require a different field of search (for example, searching different classification symbols or electronic resources, or employing different search queries for the different statutory classes of invention) and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann et al. (U.S. Patent Application Publication 2015/0140307) in view of Chavannes et al. (U.S. Patent 3,208,898).
Kinzelmann discloses a process for laminating flexible films, comprising: providing a laminating device; providing a first film having a thermoplastic surface (Paragraphs 0012 and 0014); moving the first film through the laminating device in a feed direction; heating the thermoplastic surface of the first film to a softened state by contact of the thermoplastic surface with a heated roller (Paragraphs 0012, 0019, 0020, and 0024); providing a second film having a bonding surface; providing adhesive: coating the second film bonding surface with the adhesive at a coating weight of 2 g/m2 or less (Paragraph 0012); and bringing the second film adhesive coated bonding surface into contact with the softened first film thermoplastic surface under pressure (Paragraphs 0012 and 0028).  Further, the first film taught by Kinzelmann necessarily has an outside surface opposing the thermoplastic surface and the second film necessarily has an outside surface opposing the bonding surface, and Kinzelmann teaches the laminating device further includes a lamination unit, the lamination unit comprising rollers (Paragraph 0028); the step of bringing the second film bonding surface into contact with the softened first film thermoplastic surface under pressure is effected by the lamination unit.
As to the limitation in claim 1 of “including an input end, an output end, a feed direction from the input end to the output end and an assembly of 2 to 10 heated rollers between the input end and the output end” and in claim 19 (and similar to in claim 8) of “adjacent the output end, the lamination unit comprising a first roll contacting the outside surface of the first film and a second roll contacting the outside surface of the second film wherein at least one of the lamination unit rolls is heated” and “the assembly of 2 to 10 heated rollers is disposed between the input end and the lamination unit” and claim 4, Kinzelmann does not require any particular laminating device teaching heating the thermoplastic surface of the first film to a softened state by known methods such as contact of the thermoplastic surface with a heated roller (Paragraphs 0019 and 0020), and Kinzelmann does not require any particular lamination unit teaching such apparatus are commonly known to one skilled in the art such as to comprise rollers (Paragraph 0028).  Laminating device for laminating flexible films commonly known to one skilled in the art and including by known methods including heating by contact with a heated roller prior to bringing the films into contact for laminating under pressure that enables high operational speeds, prevents distortion of the films, and heats gradually to the necessary temperature at the time of laminating is taught by Chavannes (Figure 1 and Column 1, lines 15-24 and Column 2, line 62 to Column 3, line 63) and comprise an input end including a supply roller (16) for the second film and a supply roller (24) for the first film having a thermoplastic surface, an output end for the laminated films directly following a lamination unit (nip between 15, 31), a feed direction from the input end to the output end and an assembly of for example three heated rollers (26, 27, 30) between the input end and the output end (to heat gradually) and adjacent the output end, the lamination unit comprising a first roll (31) contacting the outside surface of the first film and a second roll (15) contacting the outside surface of the second film wherein at least one of the lamination unit rolls (31) is heated and the assembly of for example three heated rollers is disposed between the input end and the lamination unit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the laminating device taught by Kinzelmann comprise a laminating device of the type as taught by Chavannes and including an input end including a supply roller for the second film and a supply roller for the first film having a thermoplastic surface, an output end for the laminated flexible films directly following a lamination unit, a feed direction from the input end to the output end and an assembly of at least two heated rollers between the input end and the output end for heating the thermoplastic surface of the first film to a softened state by contact of the thermoplastic surface with the assembly of at least two heated rollers and adjacent the output end, the lamination unit comprising a first roll contacting the outside surface of the first film and a second roll contacting the outside surface of the second film wherein at least one of the lamination unit rolls is heated and the assembly of at least two heated rollers is disposed between the input end and the lamination unit not only as a simple substitution of one known laminating device capable of heating the thermoplastic surface of the first film to a softened state by known methods and including a lamination unit commonly known to one skilled in the art to yield predictable results but to enable high operational speeds, prevent distortion of the films, and heat the thermoplastic surface of the first film gradually to the necessary temperature at the time of laminating.
Regarding claim 3, Kinzelmann teaches the bonding surface of the second film is coated with 2 g/m2 or less of an adhesive before the step of bringing the second film bonding surface and the coated adhesive into contact with the softened first film thermoplastic surface the under pressure (Paragraph 0012).  
Regarding claim 6, Kinzelmann teaches the first film comprises a material such as polyolefin (Paragraph 0014).
Regarding claim 7, Kinzelmann teaches the second film comprises a material such as metal (Paragraph 0013).
Regarding claim 10, the process taught by Kinzelmann as modified by Chavannes according to claim 1 is at least being free of active cooling of the first film at least prior to the lamination unit (it being noted the claimed process is comprising the steps wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) and further the process taught by Kinzelmann as modified by Chavannes according to claim 1 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as being entirely free of active cooling of the first film as Kinzelmann does not teach any active cooling of the first film.  
Claims 5, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzelmann and Chavannes as applied to claims 1, 3, 4, 6-8, 10, and 19 above, and further in view of Frederick (U.S. Patent 1,400,043).
Kinzelmann and Chavannes are described above in full detail.  Kinzelmann as modified by Chavannes are silent as to each of the heated rollers of the assembly is independently controllable for position relative to the other rollers in the assembly.  It is well understood by one of ordinary skill in the art of heating a flexible sheet material with a heating roller (35) the position of the roller is controllable for position using a hand wheel (43) to control the heat imparted to the sheet material as taught by Frederick (Figures 1 and 2 and Page 1, line 92 to Page 2, line 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each heating roller taught by Kinzelmann as modified by Chavannes further comprise a hand wheel as taught by Frederick to control the position of the roller and thereby control the heat imparted to the first film, i.e. Kinzelmann as modified by Chavannes and Frederick teach wherein each of the heated rollers of the assembly is independently controllable (via associated hand wheel) for position relative to the other rollers in the assembly and comprising the step of controlling energy input to the thermoplastic surface of the first film by adjusting the overall contact distance between the heatable rollers and the first film and further wherein: each of the heated rollers of the assembly is controllable for position with respect to the first film independent of the other rollers in the assembly; and the step of heating the thermoplastic surface comprises: individually controlling each heated roller position with respect to the film; and converting the thermoplastic surface into a softened state that can be plastically deformed, i.e. the surface can be plastically deformed, while the first film remains dimensionally stable, e.g. not plastically deformable, without losing its shape, i.e. remains a film (Paragraph 0024 of Kinzelmann).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746